Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


The State of Texas, Appellant                         Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 49202-
No. 06-20-00010-CR        v.                          A). Opinion delivered by Justice Burgess,
                                                      Chief Justice Morriss and Justice Stevens
Trenton Kyle Green, Appellee                          participating.


       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, The State of Texas, pay all costs incurred by reason
of this appeal.
                                                      RENDERED NOVEMER 23, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk